Citation Nr: 0943405	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-15 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with sciatica.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

3.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches.

4.  Whether VA disability compensation benefits were properly 
terminated due to "fugitive felon" status.

5.  Whether an overpayment of VA disability compensation 
benefits due to "fugitive felon" status was properly 
created.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to July 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied increased disability 
evaluations for lumbar strain, hypertension and migraine 
headaches.  However, the RO in Atlanta, Georgia has been VA's 
Agency of Original Jurisdiction (AOJ) throughout the course 
of the appeal.

The issues consequent to "fugitive felon" status arise from 
a September 2008 administrative decision by the Atlanta RO to 
terminate VA disability compensation effective from August 
27, 2007 and to require the Veteran to pay back all VA 
benefits received since that date.

In July 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge in regard to the disability rating 
issues on appeal.  A transcript of that testimony is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.

REMAND

The Board finds that additional development action is 
necessary before the Board can consider the merits of the 
claims on appeal.

The Veteran's most recent VA examinations for lumbar spine, 
hypertension and migraine headaches were performed in 
February 2005.  The Veteran asserted during his testimony 
before the Board that his disabilities had increased 
significantly in severity since those examinations.  The 
Board accordingly finds the RO should afford the Veteran new 
VA examinations at this point to document the current 
severity of his disabilities on appeal.

The Veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  

The Board notes in that regard that the Veteran testified he 
had been recently treated at the VA medical facility in 
Tuskegee, Alabama and at Columbus (Georgia) Regional Medical 
Centers, and he subsequently submitted treatment records from 
both facilities with a waiver of original RO jurisdiction.  
However, he also testified to having received treatment at VA 
medical facilities in Montgomery, Alabama and Birmingham, 
Alabama.  Those records should be obtained and associated 
with the file.

Finally, the file includes a January 2009 Notice of 
Disagreement (NOD) pertaining to the RO's administrative 
decision in  September 2008 to terminate VA disability 
compensation effective from August 27, 2007 and to require 
the Veteran to pay back all VA benefits received since that 
date.  Search of VACOLS shows the NOD is still current but a 
Statement of the Case (SOC) has not yet been issued.  Remand 
is required at this point to enable the RO to issue an SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999) (when the 
claimant has filed an NOD and there is no SOC on file for 
that issue, the Board must remand, not refer, the issue to 
the RO for issuance of an SOC).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain such treatment 
records from VA medical facilities in 
Birmingham, Alabama and Montgomery, 
Alabama that are not already of record 
and should associate such records with 
the claims file.

2.  The RO should also issue the Veteran 
an SOC in response to his NOD regarding 
the issues of termination of disability 
compensation benefits and overpayment of 
disability compensation benefits, both 
due to "fugitive felon" status.  
Thereafter, these issues should be 
returned to the Board only if the Veteran 
files a timely substantive appeal.

3.  The RO should also schedule the 
Veteran for VA examination by an examiner 
or examiners competent to record the 
current severity of the Veteran's 
service-connected lumbar spine, 
hypertension, and migraine headache 
disabilities.

The claims file must be made available to 
the examiner(s) designated to examine the 
Veteran, and the examiner(s) should 
indicate in the report the claims file 
was reviewed.

The examination report(s) should record 
the current severity of the Veteran's 
lumbar spine, hypertension, and migraine 
headache disabilities in terms conforming 
to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  
The examiner(s) should also note the 
Veteran's subjective account of his 
symptoms, including their frequency and 
duration, and should comment on the 
degree to which the service-connected 
disabilities limit the Veteran's function 
in terms of employability and activities 
of daily living.

In specific regard to the lumbar spine 
disability, the examiner should conduct 
range of motion testing and comment on 
the presence and extent of any ankylosis, 
as well as painful motion, functional 
loss due to pain, flare-ups, weakness, 
and excess fatigability.  If associated 
neurological abnormalities (i.e., 
sciatica) are noted, the examiner should 
so state and should comment on the extent 
of such disability.  The examiner should 
finally indicate whether the Veteran has 
been prescribed bedrest by a doctor and 
should comment on the frequency and 
duration of such bedrest, if indicated.

The examination report(s) should include 
the clinical rationale for all opinions 
and conclusions reached.  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the Veteran's claims 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal is not granted, the RO should 
furnish to the Veteran an appropriate 
SSOC that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and should afford him a reasonable 
opportunity to respond thereto.  

After accomplishment of the actions noted hereinabove, if 
indicated, the case should be returned to the Board for the 
purpose of appellate disposition.  The Board intimates no 
opinion as to the final disposition of any unresolved issue.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

